DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2022 and 08/24/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology such as “means” and “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaggs (US 9,095,120).
Regarding claim 1, Skaggs discloses a container for (and capable for) a flying object comprising:
a main body (refer to body 10, having upper portion 100 and lower portion 300) that contains a heat source (20); 
a heat absorber (210) that absorbs heat as a result of phase change of the heat absorber; 
a heat absorber holder (200) that holds the heat absorber (210) and is mounted to an outside of the main body (refer to Fig. 2); and 
a heat transfer member (260) that transfers heat generated by the heat source to the heat absorber (refer to the downward arrows as can be seen from Fig. 2, wherein the heat absorber provides a cooling effect to the main body), either by passing through the main body or without passing through the main body.

Regarding claim 2, Skaggs meets the claim limitations as disclosed above in the rejection of claim 1. Further, Skaggs discloses wherein the heat transfer member (260) includes fluid (refer to the melted ice) that convects in the main body (refer to the downward arrows as can be seen from Fig. 2, wherein the heat absorber provides a cooling effect to the main body).

Regarding claim 3, Skaggs meets the claim limitations as disclosed above in the rejection of claim 1. Further, Skaggs discloses wherein the heat transfer member (260) includes a heat transfer portion made of a heat transfer material (refer to Fig. 2, and col. 3, lines 57-58, wherein the heat absorber may include ice to cool the main body, therefore, said heat transfer portion being necessarily made of a heat transfer material in order to cool the body as shown by the downward arrows), the heat transfer portion being in contact with the heat source (refer to heat source 20, which can be in contact with the heat transfer portion of the heat transfer member), and in contact with the main body or the heat absorber holder (refer to Fig. 2).

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandyke (US 2015/0251761).
Regarding claim 1, Vandyke discloses a container (refer to Fig. 4A) for a flying object comprising:
a main body (288) that contains a heat source (food and beverages);
a heat absorber (dry ice) that absorbs heat as a result of phase change of the heat absorber; 
a heat absorber holder (50) that holds the heat absorber (dry ice) and is mounted to an outside of the main body; and 
a heat transfer member (refer to plenum 52) that transfers heat generated by the heat source to the heat absorber, either by passing through the main body or without passing through the main body.

Regarding claim 4, Vandyke meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vandyke discloses wherein the heat absorber holder (50) has an opening (55) for exhausting the heat absorber when the heat absorber absorbs heat and transforms into a gas (refer to par. 48, lines 3-6).

Regarding claim 5, Vandyke meets the claim limitations as disclosed above in the rejection of claim 4. Further, Vandyke discloses a valve (refer to par. 49, lines 5-14, wherein plenum wall 58 acts as a first flow valve allowing sublimated gas to flow from the heat absorber holder into the main body) that controls a flow of gas moving from an inside of the heat absorber holder to an outside of the heat absorber holder through the opening (55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandyke (US 2015/0251761) in view of Bartilucci (US 5,363,670).
Regarding claim 6, Vandyke meets the claim limitations as disclosed above in the rejection of claim 5. Further, Vandyke discloses the main body and the valve that controls the flow of gas, but Vandyke fails to explicitly disclose a thermometer that measures a temperature in the main body, and a valve controller that controls opening and closing of the valve based on the temperature measured by the thermometer.
However, Bartilucci teaches a self-contained cooler/freezer apparatus, comprising a thermometer (refer to thermocouple 78) that measures a temperature in a main body (refer to Fig. 2), and a valve controller (54) that controls opening and closing of a valve (50) based on the temperature measured by the thermometer (refer to col. 9, lines 40-46, wherein the valve controller 54 is set to a desired temperature, and when a temperature in the main body rises above the desired value as measured by the thermocouple 78, the controller 54 actuates the valve 50 which circulates cold gaseous carbon dioxide throughout the main body), in order to set a desired temperature within the main body (refer to col. 3, lines 20-24).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Vandyke by providing a thermometer that measures a temperature in the main body, and a valve controller that controls opening and closing of the valve based on the temperature measured by the thermometer in view of the teachings by Bartilucci, in order to set a desired temperature within the main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763